Citation Nr: 0829461	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a rating in excess of 30 percent for bipolar 
disorder.

Entitlement to a compensable rating for nephritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The Board notes that the veteran was scheduled for a 
videoconference hearing on November 2, 2005.  The record 
reflects that on October 21, 2005, he notified VA of his 
desire to cancel the scheduled hearing.  Therefore, the 
hearing was cancelled.  As he has not requested that the 
hearing be rescheduled, his request for such a hearing is 
considered withdrawn.


FINDING OF FACT

In October 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant of his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
in correspondence received by VA on October 21, 2005, has 
withdrawn this appeal.  Such withdrawal is effective the date 
the letter was received at the Board.  38 C.F.R. 
§ 20.204(b)(3).  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


